NUMBER 13-07-182-CR

COURT OF APPEALS


THIRTEENTH DISTRICT OF TEXAS


CORPUS CHRISTI - EDINBURG 

 

IN RE: CALVIN RAY HYDER
  

On Petition for Writ of Mandamus                                                                                                                      

MEMORANDUM OPINION 

 
Before Chief Justice Valdez and Justices Rodriguez and Garza

Memorandum Opinion Per Curiam

 
 Relator, Calvin Ray Hyder, filed a petition for writ of mandamus in the above cause
on March 22, 2007, in which he alleges that the respondent, the Honorable Joel B.
Johnson, Presiding Judge of the 156th Judicial District Court of Bee County, Texas,
abused his discretion by failing to respond to relator's pro se writ of habeas corpus.
	The Court, having examined and fully considered the petition for writ of mandamus,
is of the opinion that relator has not shown himself entitled to the relief sought and the
petition for writ of mandamus should be denied.  See Tex. R. App. P. 52.8.  Accordingly,
the petition for writ of mandamus is DENIED. 
 
  PER CURIAM


Do not publish.				
Tex. R. App. P. 47.2(b).
Memorandum Opinion delivered and
filed this the 22nd day of March, 2007.